DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5 and 18 are objected to because of the following informalities:
In claim 1, lines 19-20, “a first conductive contact of the microelectronic component” should read --a first conductive contact of the conductive contacts of the microelectronic component--. Support can be found at least in lines 18-19 of claim 1.
In claim 1, line 21, “a second conductive contact of the microelectronic component” should read --a second conductive contact of the conductive contacts of the microelectronic component--. Support can be found at least in lines 18-19 of claim 1.
In claim 5, lines 12-13, “a first conductive contact of the microelectronic component” should read --a first conductive contact of the conductive contacts of the microelectronic component--. Support can be found at least in lines 11-12 of claim 5.
In claim 5, lines 13-14, “a second conductive contact of the microelectronic component” should read --a second conductive contact of the conductive contacts of the microelectronic component--. Support can be found at least in lines 11-12 of claim 5.
In claim 18, lines 12-13, “a first conductive contact of the microelectronic component” should read --a first conductive contact of the conductive contacts of the microelectronic component--. Support can be found at least in lines 11-12 of claim 18.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8 and 16-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. US 2020/0035603 in view of Eda US2010/0013092.
Regarding claim 5, Rubin teaches a microelectronic assembly (e.g., Fig. 1), comprising: 
a substrate (e.g., 110, Fig. 1, [30]); 
a cavity (e.g., 116, Fig. 1, [32]) at a face of the substrate; 
a first conductive contact (e.g., metallization pad(s) of 184 being disposed on 110 and close to 170, Fig. 1, [39]) of the substrate outside the cavity; 
a bridge component (e.g., 120, Fig. 1, [30]) in the cavity, wherein the bridge component includes a first face (e.g., a first face of 120 on which 170 are disposed, Fig. 1) and an opposing second face (e.g., a second face of 120 on which 180 are disposed, Fig. 1), the second face of the bridge component is between the first face of the bridge component and the substrate (e.g., Fig. 1), and the bridge component includes a second conductive contact (e.g., metallization pad(s) of 
a microelectronic component (e.g., 142, Fig. 1, [30]) having a first face (e.g., a first face of 142 on which 170 and 184 are disposed, Fig. 1) and an opposing second face (e.g., a second face of 142 on which 162 is disposed, Fig. 1), the first face of the microelectronic component is between the second face of the microelectronic component and the substrate (e.g., Fig. 1), the microelectronic component includes conductive contacts (e.g., metallization pads of 170 and 184 being disposed on 142, Fig. 1) at the first face of the microelectronic component, a first conductive contact (e.g., metallization pad(s) of 184 being disposed on 142 and close to 170, Fig. 1) of the microelectronic component is conductively coupled to the first conductive contact (e.g., metallization pad(s) of 184 being disposed on 110 and close to 170, Fig. 1) of the substrate, and a second conductive contact (e.g., metallization pad(s) of 170 being disposed on 142 and close to 184, Fig. 1) of the microelectronic component is conductively coupled, by an interconnect (e.g., corresponding solder ball(s) of 170, Fig. 1, [39]), to the second conductive contact (e.g., metallization pad(s) of 170 being disposed on 120 and close to 184, Fig. 1) of the bridge component.
Rubin does not explicitly teach wherein the interconnect includes a first layer having a first solder material and a second layer having a second solder material different from the first solder material, and wherein the first layer is in contact with and in between the second conductive contact of the microelectronic component and the second layer.  
Eda teaches wherein the interconnect includes a first layer having a first solder material (e.g., 17, Fig. 9, [81], [42]-[45]) and a second layer having a second solder material (e.g., 15, Fig. 9, [81], [42]-[45]) different from the first solder material.

Regarding claim 6, Rubin in view of Eda teaches the microelectronic assembly of claim 5, wherein the interconnect is a first interconnect, the first conductive contact (e.g., metallization pad(s) of 184 being disposed on 142 and close to 170, Rubin, Fig. 1) of the microelectronic component is conductively coupled to the first conductive contact (e.g., metallization pad(s) of 184 being disposed on 110 and close to 170, Rubin, Fig. 1) of the substrate by a second interconnect (e.g., corresponding solder ball(s) of 184, Rubin, Fig. 1).
Eda further teaches the second interconnect includes a third layer having a third solder material (e.g., 17, Fig. 9, [81], [42]-[45]) and a fourth layer having a fourth solder material (e.g., 15, Fig. 9, [81], [42]-[45]) different from the third solder material.
Since Eda was initially relied upon to provide the teaching of the interconnect includes a first layer having a first solder material and a second layer having a second solder material different from the first solder material, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the assembly of Rubin to include wherein the second interconnect includes a third layer having a third solder material and a fourth layer having a fourth solder material different from the third solder material as taught by Eda, with the same motivation as provided for in claim 5. In this case, Rubin in view of 
Regarding claim 8, Rubin in view of Eda teaches the microelectronic assembly of claim 6, wherein the third solder material has a different melting point than the fourth solder material (e.g., Eda, [81]).  
Regarding claim 16, Rubin in view of Eda teaches the microelectronic assembly of claim 6, wherein the fourth solder material has a same material composition as the second solder material (e.g., see the rejection to claims 5 and 6 above).  
Regarding claim 17, Rubin in view of Eda teaches the microelectronic assembly of claim 6, wherein the third solder material has a same material composition as the first solder material (e.g., see the rejection to claims 5 and 6 above).  
Regarding claim 18, Rubin teaches an electronic device comprising a microelectronic assembly (e.g., Fig. 1), wherein the microelectronic assembly includes: 
a substrate (e.g., 110, Fig. 1, [30]) including a first conductive contact (e.g., metallization pad(s) of 184 being disposed on 110 and close to 170, Fig. 1, [39]) on a face of the substrate; 
a cavity (e.g., 116, Fig. 1, [32]) at the face of the substrate; 
a bridge component (e.g., 120, Fig. 1, [30]) in the cavity, the bridge component including a second conductive contact (e.g., metallization pad(s) of 170 being disposed on 120 and close to 184, Fig. 1, [39]) at a first face (e.g., a first face of 120 on which 170 are disposed, Fig. 1); and 
a microelectronic component (e.g., 142, Fig. 1, [30]) having a first face (e.g., a first face of 142 on which 170 and 184 are disposed, Fig. 1) and an opposing second face (e.g., a second face of 142 on which 162 is disposed, Fig. 1), the first face of the microelectronic component is between the second face of the microelectronic component and the substrate (e.g., Fig. 1), the 
Rubin does not explicitly teach i) a circuit board that pertains to an electronic device, and a microelectronic assembly conductively coupled to the circuit board; and ii) wherein the interconnect includes a first layer including a first solder material and a second layer including a second solder material different from the first solder material, and wherein the first layer is in contact with and in between the second conductive contact of the microelectronic component and the second layer.
Regarding i), Rubin, however, recognizes that the package substrate 110 (as considered as a substrate) comprises an area array of solder ball interconnects 112 (e.g., Ball Grid Array (BGA) solder interconnects) formed on its bottom side (e.g., [32]) and high-performance electronic modules are constructed with one or more multi-chip modules (MCMs) mounted to a circuit board (e.g., a system board (or node card), a printed circuit board, a printed wiring board, etc.) using a suitable area array connection technique for module-to-board I/O interconnections (e.g., land grid array (LGA) or ball grid array (BGA) connections) (e.g., [2]).

Regarding ii), Eda teaches wherein the interconnect includes a first layer having a first solder material (e.g., 17, Fig. 9, [81], [42]-[45]) and a second layer having a second solder material (e.g., 15, Fig. 9, [81], [42]-[45]) different from the first solder material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify the assembly of Rubin to include wherein the interconnect includes a first layer having a first solder material and a second layer having a second solder material different from the first solder material as taught by Eda for the purpose of maintaining the shape of bump structure in reflow process for example (e.g., Eda, [85]). In this case, Rubin in view of Eda thus teaches wherein the first layer is in contact with and in between the second conductive contact of the microelectronic component and the second layer.
Regarding claim 19, Rubin in view of Eda teaches the electronic device of claim 18, wherein the interconnect is a first interconnect, the first conductive contact (e.g., metallization pad(s) of 184 being disposed on 142 and close to 170, Rubin, Fig. 1) of the microelectronic component is conductively coupled to the first conductive contact (e.g., metallization pad(s) of 184 being disposed on 110 and close to 170, Rubin, Fig. 1) of the substrate by a second interconnect (e.g., corresponding solder ball(s) of 184, Rubin, Fig. 1).
Eda further teaches the second interconnect includes a third layer including a third solder material (e.g., 17, Fig. 9, [81], [42]-[45]) and a fourth layer including a fourth solder material (e.g., 15, Fig. 9, [81], [42]-[45]) different from the third solder material.

Regarding claim 20, Rubin in view of Eda teaches the electronic device of claim 18, wherein the substrate further includes a second conductive contact (e.g., metallization pad(s) of 180 being disposed on 110 and close to 118, Fig. 1, [39]) in the cavity, the bridge component includes a third conductive contact (e.g., metallization pad(s) of 180 being disposed on 120 and close to 118, Fig. 1, [39]) at an opposing second face (e.g., a second face of 120 on which 180 are disposed, Fig. 1) of the bridge component, and the second conductive contact of the substrate is coupled to the third conductive contact of the bridge component by solder (e.g., corresponding solder ball(s) of 180, Fig. 1, [39]).
Allowable Subject Matter
Claims 1-4 are objected to due to the above-discussed claim objection, but would be allowable if rewritten or amended to overcome the above-discussed claim objection.
Claims 9, 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Response to Arguments
Applicant's arguments filed on December 27, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 7, 2022